DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,212,139. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are within or similar to the claims of patent 11,212,139.

17/512972
11,212,139
1. A method for accomplishing distributed prefix signing Border Gateway Protocol (BGP) security, comprising: 










including, by a processor in a computing device, a signature in a transitive BGP attribute of a new prefix announcement; and 

sending, by the processor in the computing device, the new prefix announcement that includes the transitive BGP attribute that includes the signature to a peer component.
1. A method for accomplishing distributed prefix signing Border Gateway Protocol (BGP) security, comprising: 

publishing, by a processor in a computing device, a public key in a Domain Name System (DNS) text record; 

using, by the processor in the computing device, a private origination key to generate a signature for a new prefix announcement; 

including, by the processor in the computing device, the signature in a transitive BGP attribute of the new prefix announcement; and 

sending, by the processor in the computing device, the new prefix announcement that includes the transitive BGP attribute that includes the signature to a peer component.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan, (US Publication No. 2004/0091117), and further in view of Field et al., (US Publication No. 2013/0041972), hereinafter “Field”.

Regarding claims 1, 5, 9 and 13, Narayanan discloses

including, by a processor in a computing device, a signature in a transitive BGP attribute [Narayanan, paragraph 3, BGP protocol including a signature].

Narayanan does not specifically disclose, however Field teaches
of a new prefix announcement [Field, paragraph 36, these announcements can be Border Gateway Protocol route announcements]; and 
sending, by the processor in the computing device, the new prefix announcement that includes the transitive BGP attribute that includes the signature to a peer component [Field, paragraph 36, these announcements can be Border Gateway Protocol route announcements].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include a signature with a BGP route announcement in order to provide the verification for a message to maintain security.

Regarding claims 2, 6, 10, 14 and 22, Narayanan-Field further discloses
publishing a public key [Narayanan, paragraphs 4-5 and 7-8] in a Domain Name System (DNS) text record [Field, paragraph 71]; and using a private origination key to generate the signature [Narayanan, paragraphs 7-8].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include a DSN text record for publishing a public key in order to provide the public key access to system and users that require secure access.

Regarding claims 3, 7, 11, 15 and 23, Narayanan-Field further discloses
wherein publishing the public key in the DNS text record comprises publishing multiple public keys in multiple DNS text records to allow for key rotation and permit intendent third party prefix origination [Narayanan, paragraphs 7-8].  

Regarding claims 4, 8, 12, 16 and 24, Narayanan-Field further discloses
revoking the public key by updating the DNS text record [Narayanan, paragraphs 7-8].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the keys are revoked with further updated with a new message in order to protect the security of the system.

Regarding claims 17-20, Narayanan-Field further discloses
receiving, by a processor in a network computing device, a prefix announcement that includes a transitive BGP attribute [Field, paragraph 36, these announcements can be Border Gateway Protocol route announcements] that includes a signature [Narayanan, paragraph 3, BGP protocol including a signature]; and 
ignoring, by the processor in the network computing device, the prefix announcement in response to determining that the signature included in the transitive BGP attribute of the received prefix announcement is not valid [Narayanan, paragraph 3, BGP protocol including a signature].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that if the signature is invalid the announcement would be ignored in order to provide the security of the system.

Regarding claim 21, Narayanan-Field further discloses
a sender computing device comprising a sender processor [Narayanan, paragraphs 15-16]; and 
a receiver computing device comprising a receiver processor [Narayanan, paragraphs 15-16], wherein the sender processor is configured with processor-executable software instructions to: 
include a signature in a transitive Border Gateway Protocol (BGP) attribute [Narayanan, paragraph 3, BGP protocol including a signature] of a new prefix announcement [Field, paragraph 36, these announcements can be Border Gateway Protocol route announcements]; and 
send the new prefix announcement [Field, paragraph 36, these announcements can be Border Gateway Protocol route announcements] that includes the transitive BGP attribute that includes the signature [Narayanan, paragraph 3, BGP protocol including a signature] to the receiver computing device, and wherein the receiver processor is configured with processor-executable software instructions to: 
receive the prefix announcement that includes the transitive BGP attribute [Field, paragraph 36, these announcements can be Border Gateway Protocol route announcements] that includes the signature from the sender computing device [Narayanan, paragraph 3, BGP protocol including a signature]; and 
ignore the prefix announcement in response to determining that the signature included in the transitive BGP attribute of the received prefix announcement is not valid [Narayanan, paragraph 3, BGP protocol including a signature].  

Regarding claim 25, Narayanan-Field further discloses
wherein the sender computing device is a route origination entity in an autonomous network [Narayanan, paragraphs 7-8].  

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William J. Goodchild/Primary Examiner, Art Unit 2433